STONE, J.
The claim of Shelton’s estate, against the estate of Phillips, was filed in the Probate Court, properly verified, after the estate of the latter had been reported insolvent ; and, under the construction of the record most favorable to appellee, between that time and the final declaration by the court that the estate was insolvent. This brings the case precisely within the influence of Levert v. Read, decided at December term, 1875, and the filing must be adjudged sufficient.
The judgment of the Circuit Court is reversed, and the cause remanded, with directions that that court affirm the judgment of the Probate Court.